Citation Nr: 1450061	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claim of service connection for bilateral hearing loss. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss was not present during his service or for many years thereafter, and is not otherwise shown to be related or attributable to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In February and October 2010 VCAA letters were sent to the Veteran prior to the appealed February 2011 rating decision.  The 2010 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims as well as what information and evidence must be submitted by the Veteran and the type of evidence that would be obtained by VA.  The 2010 letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Accordingly, the Board finds that VA's duty to notify has been met.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The VA obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The VA also attempted to obtain medical records from the Federal Aviation Administration (FAA), however, in a May 2010 letter, the FAA stated that it had no medical records pertaining to the Veteran.  The VA also afforded the Veteran a VA examination in January 2011.  The Board finds the January 2011 examination adequate as the examination considered the Veteran's subjective reports, the Veteran's service records, VA records, and private medical records, and provided objective medical findings about the etiology of the Veteran's disability.  As a result, the Board finds VA's duty to assist has been met.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Entitlement to Service Connection

The Veteran contends that he currently suffers from bilateral hearing loss due to noise exposure during active military service.  Specifically, he alleges that he was exposed to extremely loud engine noise while serving as an air traffic controller in a control tower with broken windows at Barksdale Air Force Base.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as bilateral hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).  As an alternative to the nexus requirement, service connection for chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the Board finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes as evidenced by the January 2011 VA examination.  Right ear pure tone thresholds were 10, 20, 60, 75, and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 25, 65, 65, 65, and 75 decibels at the same frequencies. The Veteran's speech recognition scores were 92 percent in both the right and left ear. 

In terms of noise exposure, the Veteran's DD-214 shows that his military occupational specialty was air traffic control operator, and the January 2011 VA examination found that air traffic control operators have a high probability of hazardous noise exposure.  Additionally, in his claim for benefits in January 2010, the Veteran reported that he was exposed to extremely loud engine noise while serving as an air traffic controller in a control tower with broken windows at Barksdale Air Force Base.  Based on the foregoing evidence, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154.  As such, the claim turns on whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure. 

Audiological studies performed during the Veteran's active duty service in May 1973, July 1973, September 1974, August 1975, and November 1976, show normal hearing.  Audiological studies performed during the Veteran's reserve duty service in the North Dakota Army National Guard in August 1982 and April 1986, show minor hearing loss, but not enough to warrant a finding of hearing loss for VA purposes.  An audiolgoical study from January 1990, shows hearing loss for VA purposes for the first time, with right ear pure tone thresholds of 5, 0, 0, 40, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5, 0, 0, 20, and 45 decibels at the same frequencies.  

A November 2009 private treatment record from Intermountain Audiology shows that the Veteran was examined for hearing loss.  Right ear pure tone thresholds were 20, 20, 65, 75, and 85 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 40, 75, 75, 75, and 85 decibels at the same frequencies.  The Board notes that no diagnosis or etiology opinion was provided.

In his January 2010 claim, the Veteran reported that he has suffered from hearing loss since service, but he never thought about it until he heard about flight line trauma from a VA representative.  The Veteran then described being at Barksdale Air Force base in 1974 and 1975 and serving as an air traffic controller for two weeks when the windows in a control tower seventy-five feet from the runway were blown out.  During the two week period, the Veteran said that B-52s and KC-135s powered up near the tower exposing him to extreme noise and giving him a headache.  The Veteran also noted that he did not receive a hearing examination prior to discharge, and that hearing examinations and flight surgeon logs from when he was employed by the Federal Aviation Administration (FAA) from 1978 to 1981 will show that he suffered from hearing loss at the time.  Finally, the Veteran stated that he currently has to wear hearing aids, and has trouble performing his job and communicating with his family due to his hearing loss. 

In a May 2010 letter, the FAA stated that it had no medical records from 1978 to 1981 related to the Veteran.   

November 2010 statements from the Veteran's co-workers report that the Veteran usually wears hearing aids, but has trouble hearing co-workers and customers without the hearing aids.   

When examined by VA in January 2011, the Veteran reported military noise exposure to aircraft as an air-traffic controller.  He also related one incident in which the window was blown out on the tower so his duty was on the runway edge for several weeks.  He denied any civilian occupational or recreational noise exposure.  The audiologist related that she reviewed the Veteran's claims file and medical records.  She specifically noted audiological studies dated in May 1973, July 1973, September 1974, August 1975, November 1976, August 1982, April 1986, January 1990 and November 2009.  She noted the Veteran's dates of service between 1973 to 1977.  She stated that the audiological studies cited above indicate that the Veteran had hearing within normal limits in both ears when he entered and when he was released from military service.  Evidence of a high frequency hearing loss is not seen until 1982 and hearing loss for VA purposes not until 1990.  The audiologist also noted that hearing loss due to noise exposure will typically occur at the time of the exposure.  She related that given the results of the audiological studies above, the Veteran's hearing loss in both ears was not caused by or a result of his military service.

Based on the above, the Board finds that the most probative evidence is against a finding of service connection. 

In this regard, the Board finds the January 2011 VA examination and accompanying opinion to be highly probative to the issue at hand.  In determining that the Veteran's hearing loss was not related to service, the examiner considered the Veteran's medical history, including his in service treatment records, reviewed the Veteran's claims file, and provided a sound rationale based on the pertinent evidence of record.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the January 2011 examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examiner's opinion is shown to have been based on a review of the Veteran's claims file, including a detailed review of the audiological studies from 1972 to 2009 evaluating the Veteran's hearing, and the opinion is accompanied by a sufficient explanation, specifically that the Veteran's hearing loss is unrelated to the Veteran's noise exposure during service because the hearing loss did not manifest for more five years after service, whereas hearing loss from noise exposure typically manifests at the time of exposure.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements concerning the onset of hearing loss in reaching her conclusion. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of bilateral hearing loss falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative value to the Veteran's assertions that his bilateral hearing loss is related to his military service.  The Board also notes that although the Veteran was not given an medical examination at discharge, he was provided an examination in November 1976 less than a year before discharge, and more than a year after the alleged exposure to noise at Barksdale Air Force Base.  Because the January 2011 VA medical examination noted that noise exposure usually occurs at the time of exposure, and the November 1976 examination showed no evidence of hearing loss more than a year after the Veteran's alleged noise exposure, the Board finds that this evidence fails to show that the Veteran's hearing loss is related to the acoustic trauma he encountered in service.  

The Board also acknowledges the statements from the Veteran's co-workers that he currently suffers from hearing loss, but finds this evidence of the Veteran's current hearing loss provides very little probative value as to the etiology of the Veteran's hearing loss, which the Veteran alleges began nearly 30 years ago.  

Additionally, the Board notes that the Veteran submitted medical articles/text in support of his claim.  These reports show the decibel levels of jet engine noise and suggest a connection between hearing and noise, including noise experienced by those in the military.  The Board, however, finds that such information is generic and does not specifically link the Veteran's current hearing loss to the noise exposure he encountered in service.  Thus, the articles cannot be said to contain a medical nexus demonstrating that the Veteran's hearing loss is attributable to the noise in service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996). 

The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Although the Court has held that a medical article or treatise can provide support for a claim, the medical article or treatise must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  

The Veteran has not provided a medical opinion from a medical professional supporting his assertion that his current hearing loss is related to acoustic trauma he experienced in service.  For this reason, the Board finds that the articles submitted by the Veteran do not contain the necessary specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil, 8 Vet. App. at 463); see also Libertine, 9 Vet. App. at 523.

In regard to the date of onset of hearing loss, although the Veteran claims his hearing loss began in service, medical examinations establish that the Veteran's hearing loss first manifested in 1982 more than five years after service.  As such, the most probative evidence shows that service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  Similarly, because the Veteran's hearing loss did not manifest to a compensable degree within one year of discharge, presumptive service connection is not warranted.  See 38 C.F.R. § 3.307(a), 3.309(a). 

The Board notes that the Veteran, in the January 2011 VA examination as well as the various lay statements of record, has consistently asserted that his acoustic trauma occurred during his active duty service, which ended in 1977.  He also has affirmatively denied having any civilian occupational or recreational noise exposure.  The Board notes that the Veteran was in the Army National Guard; however, based on his denial of noise exposure/acoustic trauma outside of his active duty service from 1973 to 1977, the Board finds that it is not necessary to determine whether the Veteran has any hearing loss due to a period of inactive duty training or active duty training.

As the most probative evidence shows that it is less likely than not that the Veteran's bilateral hearing loss is related to service, the Board finds that the claim for service connection for a bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
CONTINUE ON THE NEXT PAGE

ORDER

 Entitlement to service connection for bilateral hearing loss is denied.

 


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


